Case 18-31907   Doc 1   Filed 11/13/18   Entered 11/13/18 14:33:31   Desc Main
                           Document      Page 1 of 9
Case 18-31907   Doc 1   Filed 11/13/18   Entered 11/13/18 14:33:31   Desc Main
                           Document      Page 2 of 9
Case 18-31907   Doc 1   Filed 11/13/18   Entered 11/13/18 14:33:31   Desc Main
                           Document      Page 3 of 9
Case 18-31907   Doc 1   Filed 11/13/18   Entered 11/13/18 14:33:31   Desc Main
                           Document      Page 4 of 9
Case 18-31907   Doc 1   Filed 11/13/18   Entered 11/13/18 14:33:31   Desc Main
                           Document      Page 5 of 9
Case 18-31907   Doc 1   Filed 11/13/18   Entered 11/13/18 14:33:31   Desc Main
                           Document      Page 6 of 9
Case 18-31907   Doc 1   Filed 11/13/18   Entered 11/13/18 14:33:31   Desc Main
                           Document      Page 7 of 9
Case 18-31907   Doc 1   Filed 11/13/18   Entered 11/13/18 14:33:31   Desc Main
                           Document      Page 8 of 9
Case 18-31907   Doc 1   Filed 11/13/18   Entered 11/13/18 14:33:31   Desc Main
                           Document      Page 9 of 9
